                         In the United States District Court
                        for the Eastern District of Tennessee
                                Northeastern Division


 Tianna Soliday,

                Plaintiff,
 v.                                                  Judge:

 TAH Pizza, Inc. d/b/a Domino’s Pizza, Be            Jury Demand Endorsed Hereon
 Hurd, Inc., d/b/a Domino’s Pizza, Tim Hurd,
 Doe Corp. 1-10,

                Defendants.


                                         COMPLAINT


  I.   Introduction

        1.      Tianna Soliday, brings this action against Defendants TAH Pizza Inc. d/b/a

 Domino’s Pizza (hereinafter “TAH Pizza, Inc.”), Be Hurd, Inc. d/b/a Domino’s Pizza

 (hereinafter “Be Hurd, Inc.”), Tim Hurd, and Doe Corporations 1-10, (collectively,

 “Defendants”). Plaintiff seeks appropriate monetary, declaratory, and equitable relief based on

 Defendants’ willful failure to compensate Plaintiff as required by the Fair Labor Standards Act

 (“FLSA”).

        2.      Defendants operate the store where Plaintiff worked in Johnson City, Tennessee.

        3.      Defendants repeatedly and willfully violated the Fair Labor Standards Act by

 failing to adequately reimburse Plaintiff for her delivery-related expenses, thereby failing to pay

 her the legally mandated minimum wages for all hours worked.




                                                 1
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 1 of 13 PageID #: 1
         4.          Plaintiff brings this action on behalf of herself pursuant to FLSA, 29 U.S.C. §

 216(b) to remedy violations of the FLSA wage and hour provisions by Defendants, and pursuant

 to Tennessee state law to remedy unjust enrichment.

  II.    Jurisdiction and Venue

         5.          Under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b), this Court has jurisdiction over

 Plaintiff’s FLSA claims.

         6.          Under the doctrine of supplemental jurisdiction, this Court has jurisdiction over

 Plaintiff’s state law claims pursuant to 29 U.S.C. § 1367.

         7.          Venue in this Court is proper under 28 U.S.C. § 1391(b) because the parties

 reside in this district and a substantial part of the events giving rise to the claim herein occurred

 in this district.

 III.    Parties

 Plaintiff

         8.          Plaintiff Tianna Soliday resides in Johnson City, Tennessee. Further, at all times

 material herein, Plaintiff worked within the boundaries of the Eastern District of Tennessee.

         9.          Plaintiff was an “employee” of all of the Defendants as defined in the FLSA.

         10.         Plaintiff has given written consent to join this action.

 Defendants

         11.         Defendants have jointly employed Plaintiff at all times relevant.

         12.         Each of the Defendants had substantial control over Plaintiff’s working

 conditions, and over the unlawful policies and practices alleged herein.

         13.         Defendants are part of a single integrated enterprise.



                                                        2
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 2 of 13 PageID #: 2
           14.   At all relevant times, the stores shared common management and were centrally

 controlled and/or owned by TAH Pizza, Inc., Be Hurd, Inc. and Tim Hurd.

           15.   At all relevant times, all Defendants maintained control over labor relations at the

 TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores.

           16.   During all relevant times, Defendants permitted employees to transfer or be

 shared by and between the stores without retraining.

           17.   Defendants share or co-determine those matters governing the essential terms and

 conditions of employment for Plaintiff at the TAH Pizza, Inc. and Be Hurd, Inc. Domino’s

 stores.

           18.   Defendants suffer or permit Plaintiff to work.

           19.   Defendants have direct or indirect control of the terms and conditions of

 Plaintiff’s work, and also exercise that authority.

           20.   During all relevant times, Defendants also exercised operational control over

 Plaintiff at the TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores, including, but not limited to,

 control over recruiting and training of Plaintiff, compensation of Plaintiff, job duties of Plaintiff,

 reimbursements to Plaintiff, recruiting and training managers, design and layout of the stores,

 sales and marketing programs, public relations programs, promotional services, appearance and

 conduct standards, inventory, and inventory controls.

 TAH Pizza, Inc.

           21.   Defendant TAH Pizza, Inc. is a Tennessee corporation with its principal place of

 business in Kingsport, Tennessee.

           22.   Tim Hurd is the owner and operator of TAH Pizza, Inc.



                                                   3
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 3 of 13 PageID #: 3
        23.      TAH Pizza, Inc. owns and operates the Domino’s store in Johnson City,

 Tennessee.

        24.      TAH Pizza, Inc. operates out of its headquarters at 4036 Lakeland Drive,

 Kingsport, Tennessee.

        25.      TAH Pizza, Inc. has substantial control over Plaintiff’s working conditions, and

 over the unlawful policies and practices alleged herein.

        26.      TAH Pizza, Inc. has direct or indirect control of the terms and conditions of

 Plaintiff’s work.

        27.      At all relevant times, TAH Pizza, Inc. maintained control, oversight, and direction

 over Plaintiff, including, but not limited to, hiring, firing, disciplining, timekeeping, payroll,

 reimbursements, pay rates, deductions, and other practices.

        28.      TAH Pizza, Inc. is an “employer” of Plaintiff as that term is defined by the FLSA.

        29.      At all relevant times, TAH Pizza, Inc. has been and continues to be an enterprise

 engaged in “the production of goods for commerce” within the meaning of the phrase as used in

 the FLSA.

        30.      TAH Pizza Inc.’s gross revenue exceeds $500,000 per year.

 Be Hurd, Inc.

        31.      Defendant Be Hurd, Inc. is a Tennessee corporation with its principal place of

 business in Kingsport, Tennessee.

        32.      Tim Hurd is the owner and operator of Be Hurd, Inc.

        33.      Be Hurd, Inc. is the corporate entity that appears on Plaintiff’s paystubs for work

 she completed for Defendants.



                                                  4
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 4 of 13 PageID #: 4
        34.     Be Hurd, Inc. operates out of its headquarters at 4036 Lakeland Drive, Kingsport,

 Tennessee.

        35.     Be Hurd, Inc. has substantial control over Plaintiff’s working conditions, and over

the unlawful policies and practices alleged herein.

        36.     Be Hurd, Inc. has direct or indirect control of the terms and conditions of

 Plaintiff’s work.

        37.     At all relevant times, Be Hurd, Inc. maintained control, oversight, and direction

 over Plaintiff, including, but not limited to, hiring, firing, disciplining, timekeeping, payroll,

 reimbursements, pay rates, deductions, and other practices.

        38.     Be Hurd, Inc. is an “employer” of Plaintiff as that term is defined by the FLSA.

        39.     At all relevant times, Be Hurd, Inc. has been and continues to be an enterprise

 engaged in “the production of goods for commerce” within the meaning of the phrase as used in

 the FLSA.

        40.     Be Hurd, Inc. ’s gross revenue exceeds $500,000 per year.

 Tim Hurd

        41.     Defendant Tim Hurd is the owner, president and operator of TAH Pizza, Inc. and

 Be Hurd, Inc. since their inception.

        42.     Tim Hurd is individually liable to Plaintiff under the definitions of “employer” set

 forth in the FLSA because he owns and operates TAH Pizza, Inc. and Be Hurd, Inc. Domino’s

 stores, serves as the owner, president and manager of TAH Pizza, Inc. and Be Hurd, Inc.

 Domino’s stores, ultimately controls significant aspects of TAH Pizza, Inc. and Be Hurd, Inc.’s




                                                  5
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 5 of 13 PageID #: 5
 Domino’s stores day-to-day functions, and ultimately controls compensation and reimbursement

 of employees. 29 U.S.C. § 203(d).

        43.     At all relevant times, by virtue of his role as owner, president and operator of

 TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores, Tim Hurd has had financial control over

 the operations at each of the TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores.

        44.     At all relevant times, by virtue of his role as owner, president and operator of

 TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores, Tim Hurd has had a role in significant

 aspects of the TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores day to day operations.

        45.     At all relevant times, by virtue of his role as owner, president and operator of

 TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores, Tim Hurd has had control over TAH Pizza,

 Inc. and Be Hurd, Inc. Domino’s stores’ pay policies.

        46.     At all relevant times, by virtue of his role as owner, president and operator of

 TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores, Tim Hurd has had power over personnel

 and payroll decisions at the TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores, including but

 not limited to influence of delivery driver pay.

        47.     At all relevant times, by virtue of his role as owner, president and operator of

 TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores, Tim Hurd has had the power to hire, fire

 and discipline employees, including Plaintiff.

        48.     At all relevant times, by virtue of his role as owner, president and operator of

 TAH Pizza, Inc. and Be Hurd, Inc. Tim Hurd has had the power to stop any illegal pay practices

 that harmed Plaintiff.




                                                    6
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 6 of 13 PageID #: 6
           49.   At all relevant times, by virtue of his role as owner, president and operator of

 TAH Pizza, Inc. and Be Hurd, Inc. Tim Hurd has had the power to transfer the assets and

 liabilities of TAH Pizza, Inc. and Be Hurd, Inc.

           50.   At all relevant times, by virtue of his role as owner, president and operator of

 TAH Pizza, Inc. and Be Hurd, Inc., Tim Hurd has had the power to declare bankruptcy on behalf

 of TAH Pizza, Inc. and Be Hurd, Inc.

           51.   At all relevant times, by virtue of his role as owner, president and operator of

 TAH Pizza, Inc. and Be Hurd, Inc., Tim Hurd has had the power to enter into contracts on

 behalf of each of the TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores.

           52.   At all relevant times, by virtue of his role as owner, president and operator of

 TAH Pizza, Inc. and Be Hurd, Inc., Tim Hurd has had the power to close, shut down, and/or sell

 each of the TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores.

           53.   At all relevant times, by virtue of his role as owner, president and operator of

 TAH Pizza, Inc. and Be Hurd, Inc., Tim Hurd has had the authority and control over the overall

 direction of each of TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores and was ultimately

 responsible for their operations.

           54.   The TAH Pizza, Inc. and Be Hurd, Inc. Domino’s stores function for Tim Hurd’s

 profit.

           55.   Tim Hurd has influence over how the TAH Pizza, Inc. and Be Hurd, Inc.

 Domino’s stores can run more profitably and efficiently.

 Doe Corporation 1-10




                                                    7
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 7 of 13 PageID #: 7
        56.     Upon information and belief, Defendants own and operate other corporate entities

 and/or limited liability companies that also qualify as Plaintiff’s “employer” under the FLSA.

        57.     The identities of these additional Defendants should be revealed as discovery

 progresses and can be named at that time.

 IV.    Facts

                             Plaintiff’s Individual Factual Allegations

        58.     Plaintiff worked at a TAH Pizza, Inc. and Be Hurd, Inc. Domino’s store from

 approximately April 2018 until August 2019 as a delivery driver in Johnson City, Tennessee.

        59.     Plaintiff worked or covered shifts at the Johnson City Domino’s store, and was

 subject to the same compensation and reimbursement policies described herein.

        60.     Plaintiff was paid at or slightly above minimum wage for hours worked inside.

        61.     Plaintiff was tipped a wage of $4.75 per hour while making deliveries on

 Defendants’ behalf.

        62.     Plaintiff delivered pizza and other food items to Defendants’ customers’ homes

 and businesses.

        63.     When she was not making deliveries, Plaintiff worked inside the store, completing

 tasks such as checking out carryout customers, cutting pizza, folding pizza boxes, cleaning up

 around the store, and taking care of other general tasks for the operation of the store.

        64.     Plaintiff was reimbursed a flat rate of $1.35 per delivery. Once she became a store

 manager she was received a raise to $8.00 but was no longer reimbursed for deliveries.

        65.     Plaintiff was required to maintain and pay for operable, safe, and legally compliant

 automobiles to use in delivering Defendants’ pizza and other food items.



                                                   8
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 8 of 13 PageID #: 8
        66.     Plaintiff was required to incur and/or pay job-related expenses, including but not

 limited to automobile costs and depreciation, gasoline expenses, automobile maintenance and

 parts, financing, insurance, cell phone service, GPS service, and other equipment necessary for

 Plaintiff to complete her job duties.

        67.     Plaintiff purchased gasoline, vehicle parts and fluids, automobile repair and

 maintenance services, automobile financing, automobile insurance, suffered automobile

 depreciation, and incur cell phone and data charges all for the primary benefit of Defendants.

        68.     Defendants did not track the actual expenses incurred by Plaintiff.

        69.     Defendants did not reimburse Plaintiff based on her actual delivery-related

 expenses.

        70.     Plaintiff was not reimbursed at the IRS standard mileage rate for the miles she

 drove while completing deliveries.

        71.     During Plaintiff’s employment with Defendants, Defendants failed to adequately

 reimburse Plaintiff for automobile and other job-related expenses.

        72.     Plaintiff regularly makes approximately 3 deliveries per hour during the hours she

 works as a delivery driver.

        73.     Plaintiff regularly drove approximately 5 miles round trip per delivery.

        74.     When reimbursed on a per mile basis, Defendants’ effective reimbursement rate

 for Plaintiff was $.27 per mile ($1.35/5 miles).

        75.     In 2018, for example, the IRS business mileage reimbursement was $.545 per

 mile, which reasonably approximated the automobile expenses incurred delivering pizzas.




                                                    9
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 9 of 13 PageID #: 9
  http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. Thus in 2018, every mile driven

  on the job decreased her net wages by approximately $.275 per mile.

            76.      Thus, while making deliveries, Plaintiff consistently “kicked back” to Defendants

  approximately $1.38 per delivery ($.275 x 5 miles per delivery). Because Plaintiff averaged 3

  deliveries per hour, she “kicked back” approximately $4.14 to Defendants for every hour she

  worked.

            77.      As a result of unreimbursed automobile expenses and other job-related expenses,

  Defendants have failed to pay Plaintiff minimum wage as required by law.

       V.         Cause of Action
                                                  Count 1
                       Failure to Pay Minimum Wages - Fair Labor Standards Act
                                           (On Behalf of Plaintiff)
            78.      Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

  herein.

            79.      Plaintiff is a non-exempt, hourly employee entitled to receive no less than

  minimum wage for all hours worked.

            80.      Defendants paid Plaintiff at or close to minimum wage for all hours worked.

            81.      Defendants required and continue to require Plaintiff to pay for automobile

  expenses and other job-related expenses out of pocket, and failed to properly reimburse Plaintiff

  for said expenses.

            82.      By the acts and conduct described above, Defendants willfully violated the

  provisions of the FLSA and disregarded the rights of Plaintiff.

            83.      Plaintiff has been damaged by Defendants’ willful failure to pay minimum wage as

  required by law.



                                                     10
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 10 of 13 PageID #: 10
          84.    As a result of Defendants’ willful violations, Plaintiff is entitled to damages,

  including, but not limited to, unpaid wages, unreimbursed expenses, liquidated damages, costs,

  and attorneys’ fees.

                                               Count 2
                                          Unjust Enrichment
                                        (On Behalf of Plaintiff)

          85.    Plaintiff restates and incorporates the foregoing allegations as if fully rewritten herein.

          86.    Plaintiff has conferred a benefit upon Defendants, namely, providing and maintaining

  “tools of the trade” for Defendants’ benefit.

          87.     The “tools of the trade” include vehicles, insurance for those vehicles, and

  cellphones.

          88.     Defendants knew that Plaintiff conferred that benefit on Defendants.

          89.     As described above, Defendants, including Domino’s, received benefits as a result of

  Plaintiff providing and maintaining “tools of the trade.”

          90.     The benefits include, but are not limited to, direct and indirect financial benefits like

  increased profits, increased ability to compete on the price of Defendants’ products, and increased

  attractiveness of Domino’s franchise opportunities.

          91.    Defendants did not compensate or under-compensated Plaintiff for these benefits.

          92.    Accordingly, Defendants retention of these benefits under these circumstances would

  be unjust.

          93.    As a result of Defendants having been unjustly enriched, Plaintiff is entitled to

  compensation for the value of the benefit Plaintiff conferred on Defendants.

          WHEREFORE, Plaintiff Tianna Soliday prays for the following relief:




                                                     11
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 11 of 13 PageID #: 11
         A.      Unpaid minimum wages, reimbursement of expenses, and an additional and equal

  amount as liquidated damages pursuant to the FLSA and supporting regulations.

         B.      An award of prejudgment and post-judgment interest.

         C.      An award of costs and expenses of this action, together with reasonable attorneys’

  fees and expert fees.

         D.      An award of the value of the benefits for which Defendants were unjustly

  enriched.

         E.      A jury to try this cause.

         F.      Such other legal and equitable relief as the Court deems appropriate.


                          RESPECTFULLY SUBMITTED this the 17th day of April, 2020.

                                               THE BURKHALTER LAW FIRM, P.C.

                                               s/D. Alexander Burkhalter, III
                                               David A. Burkhalter II, TN BPR #004771
                                               D. Alexander Burkhalter, III, TN BPR #033642
                                               Zachary J. Burkhalter, TN BPR #035956
                                               P.O. Box 2777
                                               Knoxville, Tennessee 37901
                                               Telephone: (865) 524-4974
                                               Facsimile: (865) 524-0172
                                               www.burkhalterlaw.com

                                               and



                                               /s/Philip J. Krzeski
                                               Philip J. Krzeski (Ohio Bar # 0095713) (pro hac vice
                                               forthcoming)
                                               Biller & Kimble, LLC
                                               8044 Montgomery Road, Suite 515
                                               Cincinnati, OH 45236
                                               Telephone: (513) 715-8711


                                                 12
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 12 of 13 PageID #: 12
                                    Facsimile: (614) 340-4620
                                    akimble@billerkimble.com
                                    pkrzeski@billerkimble.com

                                    www.billerkimble.com

                                    Counsel for Plaintiff




                                      13
Case 2:20-cv-00081-JRG-CRW Document 1 Filed 04/17/20 Page 13 of 13 PageID #: 13
